Citation Nr: 1409121	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  10-13 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial rating for anxiety disorder in excess of 30 percent for the period from January 2, 2009, to December 20, 2011, and in excess of 50 percent thereafter.
 
2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for hypertension, to include as secondary to a service-connected disability and as due to in-service herbicide exposure. 

4.  Entitlement to service connection for heart disease, to include as secondary to a service-connected disability and as due to in-service herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel

INTRODUCTION

The Veteran served on active duty from September 1966 to June 1968. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from an August 2009 rating decision by the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA) that granted service connection and assigned a 30 percent rating for anxiety disorder, effective January 2, 2009, and denied service connection for bilateral hearing loss, hypertension, and heart disease.

In January 2012, the RO granted a higher 50 percent rating for the Veteran's service-connected anxiety disorder, effective December 21, 2011.  However, as higher ratings are available before and after December 21, 2011, and he is presumed to seek the maximum available benefit, the claim for an initial higher rating for anxiety disorder remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In October 2012, the Board remanded these matters for additional development.  

The Board notes that the RO separately considered a claim of entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.  The Veteran was denied entitlement to a TDIU in a November 2013 rating decision.  The Veteran has not appealed that decision.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the Board finds that issue is not on appeal.

In addition, as previously noted by the Board in October 2012, claims for service connection for a right cheek scar and for service connection for a disability manifested by dizziness, to include as secondary to a service-connected disability, have been raised by the record, have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are, again, referred to the AOJ for appropriate action.  
The issues of entitlement to service connection for bilateral hearing loss, hypertension, and heart disease are  REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Since the January 9, 2009 effective date of the grant of service connection, the Veteran's anxiety disorder has been manifested, primarily, by anxiety, chronic sleep disturbance, avoidance behaviors, social isolation, irritability, anger, suicidal thoughts without intent or plan, intrusive recollections, hypervigilance, excessive worry, exaggerated startle responses, and mild memory impairment, collectively resulting in occupational and social impairment with reduced reliability and productivity.  Occupational and social impairment with deficiencies in most areas and inability to establish and maintain effective relationships has not been demonstrated.  

CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for an initial 50 percent rating, but no higher, for the service-connected anxiety disorder have been met since the January 2, 2009 effective date of the grant of service connection. A rating in excess of 50 percent is not warranted. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9413 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a January 2009 letter of the criteria for establishing service connection, some of the evidence required in this regard, his and VA's respective duties for obtaining evidence, and how ratings and effective dates are assigned.  It was sent prior to the aforementioned rating decision constituting the initial adjudication.  The purpose of notice indeed was fulfilled since service connection, the benefit originally sought, was granted therein.  Dingess, 19 Vet. App. at 473.  

Furthermore, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent June 2013 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained several examinations with respect to the claim decided herein.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Increased rating

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular Diagnostic Code (DC), the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013). 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where, as here, the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When evaluating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission. VA shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2013).  When evaluating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Veteran's service-connected anxiety disorder is currently rated as 30 percent disabling for the period from January 2, 2009, to December 20, 2011, and 50 percent from December 21, 2011 to the present pursuant to 38 C.F.R. § 4.130 , Diagnostic Code 9411.  A General Rating formula for evaluating psychiatric impairment other than eating disorders contains the actual rating criteria for evaluating the Veteran's disability.

Pursuant to the General Rating formula, a 30 percent rating is warranted when there is occupation and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactory, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A rating of 100 percent is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Veteran Center records dated from November 2008 to November 2009 reflect that the Veteran has ongoing problems with depressed mood and sleep difficulties.  A November 2008 record notes that the Veteran had excessive worry, sleep disturbance, intrusive memories, anger outbursts, irritated, easily agitated, sleep difficulty and depression.  The Veteran reported fleeting thoughts of suicide, with no intent and homicidal thoughts with no plans and no intent.   He also endorsed nightmares of actual events and dreams that made no sense.   The Veteran expressed feelings of guilt about individuals who died in the war.  The Veteran was noted to have depression, anxiety and mild PTSD.  Although a July 2009 record notes that the Veteran presents with a subclinical presentation of post traumatic stress syndrome, which was discussed with the Veteran.  

A January 2009 VA PTSD examination report reflects that after service the Veteran was employed by a railroad and then with Allied Chemical Corporation where he worked for over 30 years.  He retired in March 2000 due to heart problems.  He has married three times.  He describes himself as having a "short fuse" and indicated he would become verbally aggressive towards his wife, resulting in significant marital conflict.  He has been married to his current wife for approximately 15 years.  They are both retired and spend most of the day together.  They enjoy fishing together and eating out about once a week.  He is an active member of the household as to decisions and assisting with household chores.  The Veteran has a daughter from his second marriage, but describes their relationship as strained and has not seen or spoken to her in three to four years.  He has 2 stepsons from his current marriage, has a positive relationship with one of them, but does not necessarily feel close.  He also feels close to some of his siblings who live in the same area, speaking with his older sister daily and visits some of his other siblings once a month.  He also has a cousin he visits periodically.  He had close friends, but indicated they were all dead.  He rarely has social contact with anyone outside of his family.  Most of the day he spends watching television or sitting in his garage with his dog.  He use to enjoy woodworking and gardening, but cannot engage in these activities due to physical limitations.  

The Veteran reported suicidal ideations about 1 to 2 times a week, but indicates no plan or intent.  On mental status examination, the Veteran had appropriate dress, grooming and hygiene.  His attention and concentration were intact.  He had slightly impaired recent recall, other aspects of his memory were intact.  His judgment and insight were fair.  Prevailing mood was "very poor."  He had full range off affect with reactivity to trauma reminders.  Thought process was goal directed and organized.  He had no homicidal thoughts or delusional ideation.  He had the presence of intrusive trauma memories.  The Veteran described sleep impairment, and that his sleep is often interrupted by nightmares related to his war experience.   The Veteran also reported symptoms of depression.  He describes recurrent suicidal ideation, but indicates that the never develops a plan and has no intent.  He described feelings of worthlessness and guilt related to his physical limitations rather than a lack of interest.  The Veteran reported intrusive memories almost every day and psychological distress at exposure to internal or external cues.  He also experiences physiological reactivity in that he become tense.  The Veteran described some avoidance behaviors.  He also experiences exaggerated startle responses on a daily basis.  The VA examiner opined that, while the Veteran displays symptoms of PTSD, he does not meet the full criteria for the disorder.  The formal diagnosis is anxiety disorder, not otherwise specified.  The Veteran was  found to have occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior).   The VA examiner concluded that the Veteran experiences persistent anxiety and arousal related to his war zone experiences.  He re-experiences military trauma resulting in clear but manageable distress.  He reports persistent, mild hyperviglance and irritability as well as frequent exaggerated startle responses and chronic sleep impairment.  He describes adequate family and social relationships.  During his career, the Veteran indicates that he got along well with other and was never disciplined and described no significant occupational impairment that he attributes to mental health symptoms.  The diagnosis was anxiety disorder, NOS, and depressive disorder, NOS.  A GAF score of 55 was assigned reflecting moderate symptoms of anxiety disorder, NOS.  The VA examiner stated that symptoms associated with depression were factored out as they are assessed to be the result of medical issues and physical limitations.

A January 2010 VA PTSD examination report reflects that the Veteran goes once a month or once per several weeks for counseling at the Vet Center, noted by the examiner as "a low intensity for therapy."  The Veteran complained of sadness "all the time" and for "months on end."  He estimates three to four hours of broken sleep nightly, significant initial and middle insomnia and nightmares of the war.  He also complained of frequent tiredness and poor motivation for activity as well as frequent irritability.  Much of the irritation is due to inappropriate behavior from his neighbors.  The examiner stated that the Veteran is legitimately angry with "the damn hoodlums" rather than inappropriately reactive to others' appropriate behavior.  He complained of suicidal thoughts all the time, but denies specific plan or intent.  Although he "sometimes thinks about planning it."  No mention of survivor guilt.  He stated he has a good relationship with his current wife.  The Veteran stated he was getting out once a week, but they have not gone out for the last five to seven months because of his mental state of mind.  He describes himself as a recluse.  He denies having any hobbies because of his mental state of mind.  Mental status examination revealed that the Veteran was neatly groomed and appropriately dressed, speech was unremarkable, his affect was appropriate, constricted, and mood was depressed and angry.  He was oriented to person, time and place.  Though process and content were unremarkable.  The Veteran reported frequent irritability when around others besides his wife.  He does not have obsessive/ritualistic behaviors or panic attacks.  No homicidal thoughts.  He has fair impulse control.  Recent and immediate memory were mildly impaired.  The Veteran described essentially no enjoyment of activity and that his future was bleak due to mental and physical issues.  He described mild hypervigilance.     The diagnosis was anxiety disorder and depressive disorder, NOS.  A GAF score of 55 was assigned.  The examiner stated that the Veteran's condition would not establish a new baseline with the period of time that has passed since the last VA examination.  The Veteran had moderate symptoms and functional impairment.  He was employable from a mental health perspective.

A December 2011 VA mental disorders examination report reflects that the Veteran was diagnosed with anxiety disorder and depressive disorder, NOS.  The VA examiner stated that at least some of the Veteran's symptoms of anxiety appear to be directly related to stressors during service.  The examiner also was in agreement with previous examiners that the Veteran does not meet the full diagnostic criteria for PTSD and that anxiety disorder, NOS, appears to be most appropriate.  A GAF score of 55 was assigned reflecting mental health symptoms of moderate severity.  The examiner found that the Veteran's symptoms of anxiety such as excessive worry, feeling nervous around crowds and hypervigilance appear to be attributable to his anxiety disorder, NOS.  These symptoms are considered to be related to his military service and are service-connected.  His symptoms of depression such as sad mood and lack of motivation for activity are attributable to his depressive disorder, NOS and do not appear to be related to his military service.   In the examiner's opinion, the Veteran's depressive symptoms are more likely related to his current life situation and that prior coworkers and friends are now deceased contributing to his social isolation.  The examiner found that the Veteran had occupational and social impairment with occasional decrease in work efficiency.  The Veteran's psychosocial functioning was likely to be equally impacted by his symptoms of anxiety and depression and could not be differentiated.   Compared to the Veteran's prior January 2010 VA examination, the Veteran reported little change in his family and social life.  He mostly stays at home with his wife and may occasionally go to the doctor or to the store with his wife.  He stated that he has no desire for activities he used to enjoy, such as hunting and fishing.  The Veteran's symptoms include depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The VA examiner opined that the Veteran was not unemployable solely from a mental health perspective.  His mental health symptoms do not appear to prevent him from securing or maintaining employment.   

A December 2011 Vet Center intake assessment reflects that the Veteran had no suicidal or homicidal thoughts or plans.  The assessment reflects that the Veteran did not have difficulty concentrating or recalling information.  He denied excessive fatigue, disturbed sleep, irritability or aggression, anxiety, depression, and speech difficulty.  He was neat, friendly, oriented with appropriate affect and fair judgment.  The Veteran stated that his private doctor took him off medications and notes his mood improved.

Vet Center progress notes dated from August 2010 to December 2012 reflect that the Veteran isolated, avoided people and places, stays irritable and watches television.  He has diminished interest in most things.  He was assessed with PTSD.  The Veteran described his memory as getting worse noting he misplaces things.  He and his spouse described anger and irritability and excessive worry.   His mood was described as anxious on occasion.  

A February 2013 VA PTSD examination report reflects that the Veteran's symptoms do not meet the diagnostic criteria for PTSD under DSM-IV criteria.  The diagnosis was anxiety disorder, NOS.  The Veteran reported that he gets panic attacks and "he can't hardly breathe."  These symptoms are brought on by worry, nightmares, and dreams.  The examiner noted that prior examinations have not documented panic attacks and that it was not clear that the experiences the Veteran's described meet full criteria for panic attacks.  He also reported sleep difficulties and waking up exhausted.  He has crying spells and is in a depressed mood.  He has a loss of interest in previously enjoyed activities, but the Veteran indicated that this had an onset with increasing severity of health problems.  The examiner found that the loss of interest does not appear to be associated with PTSD avoidance.  He experiences suicidal ideation at times, from a couple of times in a week to a couple of times in a day.  The Veteran indicated that he "has been hallucinating," and indicated that he believes he sees rats in his garage.  The examiner noted that it is not clear that this description is consistent with psychosis.  The examiner furthered that it is improbably that the Veteran was experiencing psychosis as there was absolutely no collateral evidence of a history of psychosis and his self-report was atypical of a person actually experiencing psychotic symptoms.  In addition, there was no evidence of psychosis in the prior VA examinations.  

The Veteran reported that he has difficulty "understanding complex instructions," which the examiner noted was an unusual statement for a layperson to make.  The examiner pointed out that the criteria for the next level of service connection that he already has includes "difficulty understanding complex commands."  This causes concern that he is simply reciting criteria for a higher level of service connection and there is no collateral information that suggests that he actually has difficulty following instructions.  He reported that he is irritable and "angers pretty fast."  The examiner further found that psychometric testing indicated over-reporting of symptoms and functional impairment.  The VA examiner also had concerns about response bias as the Veteran volunteered a number of severe symptoms that have never been reported in three previous (and very thorough examinations).  He reported intense psychological distress in response to trauma-related cues, but was quite intent on discussing numerous traumas in detail.  The VA examiner stated that this is inconsistent with the presentation of most Veterans who report distress in response to such cues, as they are often conversationally avoidant.  As such, the examiner will defer to the impression of the three previous examinations indicating moderate symptoms of anxiety and depressive disorder, NOS.  A GAF score of 55 was assigned.  The examiner found that there was significant overlap of symptoms in the two psychiatric diagnoses.  

The examiner also concluded that the Veteran had occupational and social impairment with occasional decrease in work efficiency.   The Veteran had avoidance behaviors, psychological distress and physiological reactivity on exposure to cues, and recurrent distressing recollections and dreams.  He also had difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, and exaggerated startle response.  The Veteran's symptoms also included depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, and disturbances of motivation and mood.  The examiner noted that moderate psychiatric symptoms have been historically diagnosed and there is no indication of any symptom(s) that would preclude employment.  The examiner opined that the Veteran does not meet the full criteria for PTSD.  He explained that while the Veteran displays symptoms of PTSD, he does not meet the full criteria for the disorder.  As previously discussed, this subclinical PTSD presentation is often referred to as posttraumatic stress syndrome, which is not an official DSM-IV diagnosis.  As such, the formal diagnosis is anxiety disorder, NOS.  

Initially, the Board notes that it is not in dispute that the Veteran has a psychiatric disability, diagnosed as anxiety disorder, related to service.  However, despite his assertions that he does have PTSD, the VA examiners' have consistently determined, based on thorough assessments, that the Veteran does not satisfy the full criteria for a diagnosis of PTSD.  While Vet Center records make notations that the Veteran was assessed with PTSD, such evidence is of little probative value as those records do not show that the diagnosis was made pursuant to the criteria found in DSM-IV, as required by regulation.  38 C.F.R. § 3.304(f) (2013). 

In evaluating the appellant's disability, the Board is mindful that VA is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Thus, in this case, where symptoms cannot be clinically distinguished, all relevant signs and symptoms have been attributed to the service-connected anxiety disorder.     
The Board has considered all the evidence of record in light of the criteria noted above, and finds that by resolving all reasonable doubt in favor of the Veteran, that his service-connected anxiety disorder more nearly approximates a higher initial 50 percent rating, but no higher, from the January 2, 2009 effective date of the grant of service connection.  38 C.F.R. § 4.7. 

In granting an initial 50 percent rating for the Veteran's anxiety disorder, the Board has considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating. The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant the assigned rating for anxiety disorder.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In this regard, during the entire appeal period, the Veteran's anxiety disorder, NOS symptoms were manifested, primarily, by: anxiety, chronic sleep disturbance, avoidance behaviors, social isolation, irritability, anger, suicidal thoughts without intent or plan, intrusive recollections, hypervigilance, excessive worry, exaggerated startle responses, and mild memory impairment. The Board finds that this symptomatology more nearly reflects occupational and social impairment with reduced reliability and productivity, the criteria for a 50 percent disability rating.

Since the January 9, 2009 effective date of the grant of service connection, there simply are no medical findings of obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships or more severe symptoms such as to warrant at least the next higher 70 percent rating.  

While the Veteran's tendency towards isolation makes social interactions complicated, he does have the ability to establish and maintain effective relationships as shown by his marriage to his wife, who is supportive, and his relationships with a sister and a cousin.  There is also no evidence that, prior to his retirement, the Veteran had significant decreases in work efficiency. The Board finds it probative that despite his psychiatric symptoms, the Veteran was able to maintain his work relationships sufficiently to remain stable in his employment for many years.  

Although the Veteran did indicate violent tendencies and suicidal thoughts (with a single mention of homicidal thoughts, he has never engaged in assaultive behavior. In other words, his irritability and anger problems suggest some difficulty in establishing and maintain effective work and social relationships, but it is not productive of the complete inability to do so and thus is not otherwise indicative of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood, as is required for the next higher evaluation of 70 percent.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001); Vazquez-Claudio v. Shinseki, 2012-7114, (Fed. Cir. Apr. 8, 2013) (holding that a 70 percent disability rating requires sufficient symptoms of the kind listed in the 70 percent requirements, or others of similar severity, frequency or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation).  

The Veteran has not been shown to have symptoms equivalent in nature or severity to the criteria required for the next higher 70 percent rating during any period of the appeal.  There is no evidence of psychotic symptoms or cognitive deficits.  In general, the Veteran was adequately groomed and able to take care of himself physically.  The evidence also does not show spatial disorientation-the substantial weight of the evidence shows that he was alert and oriented in all spheres.  Despite the Veteran's reports of suicidal thoughts, he had no active plans or intent.  Furthermore, the repeated assignment of a GAF score of 55 also supports the assignment of an initial 50 percent rating, but no higher, since the January 2, 2009 effective date of service connection.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See 38 C.F.R. § 4.130  [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes].  Likewise, symptomatology commensurate with a 100 percent schedular rating, demonstrating total occupational and social impairment, is also not shown.

In reaching the above conclusions, the Board has not overlooked the Veteran's statements regarding the severity of his service-connected psychiatric symptoms.  In this regard, the Veteran is competent to report on factual matters of which he has first-hand knowledge, e.g., experiencing an increased level of psychiatric symptomatology.  See Washington v. Nicholson, 19 Vet. App. 362, 368   (2005). However, the Board finds the objective medical findings and opinions provided by the VA examiners of record are afforded the greater probative weight.  The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the Board as adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  In this regard, the Board notes that the February 2013 VA examiner noted that while the Veteran reported having difficulty "understanding complex instructions," the examiner found that this was an unusual statement for a layperson to make.  Specifically, the examiner noted that the criteria for the next higher disability rating includes "difficulty understanding complex commands."  The VA examiner was concerned that the Veteran was simply reciting criteria for a higher level of service connection, noting that there was no collateral information that suggests that he actually has difficulty following instructions.  Significantly, moreover, the examiner further found that psychometric testing indicated over-reporting of symptoms and functional impairment.  Thus, the Board finds that the VA examination reports and other probative evidence of record have consistently reflected that the Veteran's service-connected psychiatric disability has resulted in no more than occupational and social impairment with reduced reliability and productivity.   

The above determinations are based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point since the January 2, 2009 effective date of the grant of service, has the Veteran's service-connected anxiety disorder been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2013).  In this regard, there is no evidence of an exceptional or unusual disability picture with related factors, such as marked interference with employment or frequent periods of hospitalization, so as to warrant referral of the case to appropriate VA officials for consideration of an extra schedular rating for these issues.  See Shipwash v. Brown, 8 Vet. App. 218 (1995).  Here, the record does not reflect that the Veteran was hospitalized for his service-connected anxiety disorder. There is no objective evidence revealing that his anxiety disorder alone caused marked interference with employment, e.g., employers' statements or sick leave records, beyond that already contemplated by the schedular rating criteria.  In this regard, the Veteran indicated that he was retired due to a non service-connected physical disability.  In this case, the Board finds that the schedular criteria are adequate to rate the Veteran's anxiety disorder under consideration.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than those assigned.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1)  is not met.  See Thun v. Peake, 22 Vet. App. 111 (2008). 


ORDER

An initial 50 percent rating, but no higher, for anxiety disorder is granted for the entirety of the appeal period (since January 2, 2009), subject to the laws and regulations governing the award of monetary benefits.


REMAND

With regard to the claim for service connection for bilateral hearing loss, in June 2009, the Veteran underwent a VA audiology examination.  The examiner found that the induction screening showed normal hearing in both ears except for a mild loss of 35dB at 4000Hz, only in the left ear.  The separation hearing screening in 1968 revealed the same results.  There was military noise exposure reported from being a combat engineer in the Army and while serving in Vietnam.  There was also some occupational exposure from work on the railway, four years prior to service and four years after.  Then, 30 years of work at "AK Steel with hearing protection in the latter years.  The separation from the military showed normal hearing except for a mild pre-existing hearing loss at the left ear at 4000 Hz which was slightly better at separation.  Based on this, the Veteran's current hearing loss is not the result of military noise exposure.  The examiner further opined that based on the Veteran's reported history that tinnitus first started in service, it is at least as likely as not that the reported military noise exposure has contributed to the Veteran's current tinnitus.  

In an August 2009 rating decision, service connection for tinnitus was granted.

In December 2011, the Veteran underwent a VA audiology examination.  The Veteran reported the onset of hearing loss in the military.  He was a combat engineer and was in  Vietnam.  He would go ahead of the infantry, fired weapons, and there was shooting around him. There was no hearing protection devices.  Prior to service, he was a switchman for the railway for four years with some noise with the engines as they stopped and went but not bad.  After service, he worked for the railway for another four years and then as a repairman for AK Steel for 30 years.  He did maintenance work, noise was mainly horns and whistles, and he worked on a lot of electrical motors.  Hearing protection was required in later years.  The VA examiner opined that the Veteran's bilateral hearing loss was not caused by or a result of military service.  The basis for this opinion was that the Veteran had a pre-existing high frequency hearing loss at the left ear with normal hearing at the right ear as shown on his induction audiogram.  At separation in 1968, the Veteran continued to have normal hearing in the right ear with a mild high frequency hearing loss at the left ear.  No worsening of the hearing was shown on the separation audiogram.  

Prior to November 1, 1967, service departments used ASA units to record pure tone sensitivity thresholds in audiometric measurement.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute  (ANSI). Therefore, those values reported at the time of the Veteran's September 1966 induction examination must be assumed to have been conducted under ASA, standards rather than currently used ISO standards, which is the standard applied in 38 C.F.R. § 3.385 (2013).

At the time of the Veteran's September 1966 induction examination, audiometric testing, pure tone thresholds, in decibels, were reported as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
5 (15)
0 (10)
-
5(10)
LEFT
15 (30)
5 (15)
15 (25)
-
35 (40)

(The numbers in parenthesis represent the conversion of the audiometric test results from ASA to ISO units.)

At the time of the Veteran's June 1968 separation examination, audiometric testing, pure tone thresholds, in decibels, were reported as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
0
-
5
LEFT
5 
0
10
-
30

The Board acknowledges that the elevated thresholds, particularly at 4000 Hz in the left ear, were beyond the range of normal hearing.  In Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992), the United States Court of Appeals for Veterans Claims (Court) held that hearing loss disability by the standards of 38 C.F.R. § 3.385  is not required during service, only currently.  In fact, the laws and regulations do not specifically require complaints of, or treatment for, hearing loss during service in order to establish service connection.  Id.  See also Hensley  v. Brown, 5 Vet. App. 155   (1993) (where the Court held that, even though disabling hearing loss may not be demonstrated at separation, a veteran may nevertheless establish service connection for a current hearing loss disability by submitting evidence that the current disability is related to service). 
Of further importance to the Board in this matter is the fact that, despite these somewhat elevated hearing acuity levels shown on enlistment, the Veteran was found to be qualified for service.  He is, thus, found to be sound on enlistment. 

Service connection for a bilateral hearing loss disability may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley  v. Brown, 5 Vet. App. 155 (1993).  In light of the above, the Board finds that the June 2009 and December 2011 VA examiners' opinions are inadequate and that a new opinion must be obtained.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

Pursuant to the Board's October 2012 remand instructions, the Veteran was afforded VA examinations to determine the nature and etiology of his hypertension and any diagnosed heart disease.  In particular, opinions were requested to address whether service connection for hypertension or a diagnosed heart disability was warranted on a direct or secondary basis.   Initially, in a February 2013 VA examination report, the VA examiner indicated that the Veteran's diagnosed paroxysmal atrial fibrillation with tachybrady syndrome qualifies within the medical definition of ischemic heart disease.  In May 2013, the same VA examiner stated that her prior finding was an "ill-founded proposition since a cardiac cath was considered normal."  She then indicated that her response should have been in the negative.  Further, she opined that the claimed condition was at least as likely as not incurred in or caused by service.  She then opines that the claimed condition is less likely than not due to or the result of the Veteran's service-connected condition.  Her rationale was that there was no evidence of a cardiac arrhythmia, ischemic heart disease or coronary artery disease while the Veteran was in service.  "Minimal coronary atherosclerosis" on cardiac catheterization in 2004 was considered normal by the performing cardiologist.   She then opined that the claimed condition clearly and unmistakably exited prior to service, was clearly and unmistakably not aggravated beyond its natural progression.  She stated that cardiac arrhythmia was not in evidence for many years after the Veteran was separated from service and there is no known relation to any aggravation and his military career.   She then proceeds to conclude that the nature of the Veteran's hypertension is "essential hypertension" also called idiopathic hypertension as this form of hypertension has no identifiable causes.

The Board finds that the above findings and opinions are conflicting, lacking in clarity, and not responsive to the questions posed, and are therefore inadequate.  Thus, the Board has no alternative to remand these matters for further examination and medical opinion.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the etiology of his bilateral hearing loss.   The examiner must review the claims file and must note that review in the report.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner should opine whether it is at least as likely as not (50 percent probability or higher) that any current bilateral hearing loss disability is causally related to service or any incident of service, including exposure to acoustic trauma during service.  The examiner should note that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  He/She should take into consideration the Veteran's competent and credible statements regarding his in-service noise exposure, the onset of hearing loss, and continuity of hearing loss since service.
If it is the opinion of the examiner that the Veteran's current hearing loss is the result of any other process not related to in-service acoustic trauma, a rationale must be provided to fully explain why the current symptomatology is not consistent with in-service noise exposure or why such exposure is not at least a "contributing factor" to any current hearing loss and tinnitus. 

In providing the above opinion, the examiner should discuss the prior opinion that the Veteran's in-service acoustic trauma was found to be at least as likely as not the cause of the Veteran's tinnitus.

A complete rationale for all opinions expressed should be clearly set forth in a written report. 

2.  Also, schedule the Veteran for a VA examination by a physician with the appropriate expertise, to determine the nature and etiology of the Veteran's diagnosed hypertension and any diagnosed heart disability.  All indicated tests should be accomplished, and all clinical findings reported in detail.  The examiner must review the claims file and must note that review in the report.  

a.  The examiner should identify all diagnosed heart disabilities and opine whether it is at least as likely as not (50 percent or greater probability) that any diagnosed heart  disability and the Veteran's hypertension, is related to the Veteran's active service, to include exposure to herbicides.  The examiner is advised that the Veteran is competent to report the onset, frequency and severity of cardiac symptoms that are capable of lay observations.

b.  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any diagnosed heart disability and hypertension was caused by the Veteran's service-connected psychiatric disability or other service-connected disability.

c.  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any diagnosed heart disability and hypertension is aggravated by the Veteran's service-connected psychiatric disability or any other service-connected disability.   If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation. 38 C.F.R. § 3.310 (2013).

In providing the above opinions, the physician is requested to reconcile the conflicting medical evidence of record, to include whether the Veteran has ischemic heart disease or coronary artery disease.

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

The physician should set forth all examination findings, along with the complete rationale for all conclusions reached.  If the physician is unable to render a requested opinion without resort to pure speculation, he or she must so state and a complete rationale for such a finding must be provided.

3.  After ensuring that the requested examinations are complete and that the opinions are responsive to the questions posed above, readjudicate the claims remaining on appeal.  If any action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2013).  He has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


